El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
Jaime Enseñat y Mayol, como apoderado de Lucas Antonio Bernat y Ferrer, vecino de Palma, España, vendió a don Miguel Bernat y Ferrer, vecino de Las Marías, Puerto Rico, una finca rústica de veinticinco cuerdas, más o menos, de terreno en el. barrio Espino, término municipal de Las Marías, consignándose este contrato por escritura pública otorgada en 5 de marzo de 1931 ante el notario don José Sa-bater y Barcia, en Mayagüez.
Una copia de esta escritura fué presentada al Registro de la Propiedad acompañándose a la misma copia legalizada de un poder especial otorgado por don Lucas Antonio Ber-nat en Soller, Palma, Baleares, en 14 de enero de 1928 y ante el notario don Jaime Domenge, por el que el poderdante “confiere poder tan amplio y bastante cual en derecho se requiera y sea necesario a su hermano Miguel Bernat y Fe-rrer, casado, residente en Soller, y a su amigo Jaime Ense-*346ñat y Mayol, soltero, residente en Las Marías (Isla de Puerto Rico), mayores de edad y comerciantes, para que así juntos, como cada uno de por sí, y en nombre y representación del otorgante, vendan por el precio y condiciones que crean conveniente, todas las fincas urbanas y rústicas que posea el otorgante en el término de Las Marías de la indicada Isla; para que compren fincas rústicas y urbanas, derechos y otros bienes, -también por el precio y pactos que estimen oportu-nos; y para que otorguen y.firmen las escrituras y otros documentos que para los objetos expresados necesarios fue-ren. ’ ’
El Registrador de la Propiedad de Mayagüez denegó la inscripción de la venta comprendida en el referido docu-mento expresando en su nota que el motivo de la denegación es el siguiente:
“Poe. CUANTO la venta la efectúa el señor Enseñat a nombre del dueño de la finca Lucas Bernat y Ferrer, como apoderado, a favor de Miguel Bernat y Ferrer, quien es también apoderado del expre-sado dueño de la finca vendida, Lucas Bernat y Ferrer, según el poder que se lia tenido a la vista, y de acuerdo con lo que deter-mina el No. 2 del artículo 1362 del Código Civil, dicha compra-venta es nula.”
El registrador tiene razón. El artículo 1362 del Código Civil dice lo siguiente:
“No podrán adquirir por compra, aunque sea en subasta pú-blica o judicial, por sí ni por persona alguna intermedia:
* * * * ■/>• # fk
“2. Los mandatarios, los bienes de cuya administración o ena-jenación estuviesen encargados.”
Encargados estos apoderados de la enajenación de todas las fincas urbanas y rústicas de su poderdante, o al menos facultados para ello expresamente y por poder especial, es indudable que los dos están inclusos en la prohibición del artículo 1362, y, por consiguiente, incapacitados para com-prar esos mismos bienes.

Se confirma la nota del registrador.